Citation Nr: 0216575	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-22 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including arthritis.

2.  Entitlement to service connection for skin cancer 
secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for prostate cancer 
secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947.  He also served on active duty from April 1956 
to August 1956, at which time he received an other than 
honorable discharge.  Due to the nature of this discharge, 
the RO has determined that the veteran is not eligible for VA 
benefits based upon his second period of active service.  See 
VA Administrative Decision (July 1999).  

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of those claims. 

2.  The veteran's back disorder is not related to his period 
of active service.

3.  The veteran was exposed to ionizing radiation as a result 
of his participation in Operations Crossroads, which involved 
the atmospheric detonation of a nuclear device, during the 
period extending from July 1, 1946 to August 31, 1946.  

4.  The veteran developed skin and prostate cancer more than 
five years after his exposure to ionizing radiation.

5.  The Under Secretary for Benefits determined that it was 
unlikely that the veteran's basal cell skin and prostate 
cancer resulted from his in-service radiation exposure.


CONCLUSIONS OF LAW

1.  A back disorder, including arthritis, was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001), amended by 66 Fed. Reg. 45,620, 
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102). 

2.  Skin cancer was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2001), 
amended by 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102). 

3.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2001), 
amended by 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for a back disorder, including 
arthritis, and skin and prostate cancer secondary to exposure 
to ionizing radiation.  In a rating decision dated July 2000, 
the RO denied the veteran entitlement to these benefits and 
the veteran appealed this decision.  

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated May 
2001, the RO informed the veteran of the change in the law 
and indicated that it planned to develop and reconsider his 
claims pursuant to that law.  Thereafter, as explained in 
greater detail below, the RO indeed undertook all development 
necessary to comply with the notification and assistance 
requirements of the VCAA.  Specifically, VA notified the 
veteran of the evidence needed to substantiate his claims, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all other evidence 
necessary for the equitable disposition of those claims.  As 
well, the RO reconsidered the veteran's back claim pursuant 
to the VCAA.  Prior to the enactment of the VCAA, in a rating 
decision dated July 2000, the RO found that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for a back disorder, with arthritis.  However, 
following the change in the law, in a rating decision dated 
May 2001, the RO denied the veteran's claim on its merits.  
By so doing, the RO acted consistently with the VCAA, which 
eliminates the need for a claimant to submit a well-grounded 
claim and requires an adjudicator to proceed directly to an 
adjudication of the merits of a service connection claim 
(provided the adjudicator finds that the VA has fulfilled its 
duties to assist and notify).  In light of the foregoing, the 
Board's decision to proceed in adjudicating the veteran's 
claims does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claims and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002).  For 
instance, after the veteran filed his claim for service 
connection for multiple disorders, in a letter dated January 
1999, the RO informed the veteran that he needed to explain 
the reasons for which he was discharged from his second 
period of active service.  The veteran responded to this 
inquiry in a written statement received in February 1999.  
Subsequently, in letters dated August 1999, the RO informed 
the veteran that he needed to submit evidence establishing 
that he was exposed to ionizing radiation in service and that 
this exposure caused him to develop a disease or injury that 
existed continuously from the date of discharge.  The RO 
indicated that it would help obtain records of the veteran's 
exposure provided the veteran identified the dates and places 
of exposure, names of the devices emitting radiation, his 
military occupation and unit at the time of exposure, a 
detailed description of activities during the period of 
exposure, dates and locations of in-service medical 
treatment, and statements from persons who knew the veteran 
in service and had personal knowledge of the claimed in-
service disorders.  See Quartuccio v. Principi, 10 Vet. App. 
183 (2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
RO also indicated that the veteran should submit medical 
evidence of his disabilities, including records from service 
medical personnel and hospitals, clinics and private 
physicians who treated the veteran after separation from 
service, employment physical examinations, pharmacy 
prescription records and insurance examination reports, a 
record of pre- and post-service radiation exposure, including 
medical and occupational sources and other cancer causing 
sources such as cigarettes and chemical agents, and 
information explaining his family medical history.  The 
veteran responded to these letters in a written statement 
received in September 1999, and by submitting private medical 
records in support of his claims.

In addition, in a letter dated May 2000, the RO requested the 
veteran to submit a written history of his exposure to solar 
radiation and occupations since discharge and a description 
of his preferred recreational activities.  The veteran 
responded to this letter in a written statement received in 
June 2000, and by submitting additional private medical 
records in support of his claims.  After evidence confirmed 
the veteran's exposure to ionizing radiation and the 
existence of skin and prostate cancer, the RO informed the 
veteran by letter dated June 2000 that his claims folder was 
being forwarded to the Under Secretary for Benefits for an 
opinion concerning the relationship between his exposure and 
his subsequent development of basal cell and prostate cancer.  

Finally, in rating decisions dated July 2000 and May 2001, 
letters notifying the veteran of those decisions, a statement 
of the case issued in August 2000, a letter dated March 2001, 
and supplemental statements of the case issued in September 
2001 and January 2002, the RO informed the veteran of the 
reasons for which his claims had been denied and of the 
evidence still needed to substantiate his claims, notified 
him of all regulations pertinent to his claims, including 
those involving VA's duties to notify and assist, and 
provided him an opportunity to submit additional evidence and 
to present additional argument, including in the form of 
hearing testimony, in support of his claims.  

Specifically, in the statement of the case, the RO advised 
the veteran to file the enclosed VA Form 9 to continue his 
appeal and to indicate therein whether he wished to having a 
hearing.  The veteran complied, indicating that he wanted to 
have a Board hearing at the RO.  Subsequently, however, he 
withdrew his hearing request.  In addition, in the March 2001 
letter, the RO informed the veteran that if he provided 
sufficient information, the RO would make reasonable efforts 
to secure evidence, including medical, employment and federal 
records, necessary to support the veteran's claims.  The RO 
indicated that, ultimately, it was the veteran's 
responsibility to ensure receipt of such records.  The RO 
also informed the veteran that, if necessary, he would be 
scheduled for a VA examination.  The RO advised the veteran 
to submit medical evidence of a relationship between the 
claimed disabilities and an injury, disease or event in 
service.  The RO indicated that it would request any such 
evidence the veteran identified as establishing such a 
relationship, or alternatively, seek a medical opinion from a 
VA doctor discussing such a relationship. 

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claims and the veteran 
has not since indicated that there is any other outstanding 
evidence that should be secured.  In addition, to confirm and 
better understand the veteran's exposure to ionizing 
radiation, the RO obtained the veteran's service medical and 
personnel records and the history of the USS Tombigbee, on 
which the veteran served, and contacted the Defense Threat 
Reduction Agency on multiple occasions for pertinent 
information regarding this matter.  Finally, as promised in 
its March 2001 letter to the veteran, the RO transferred the 
veteran's claims folder to the Under Secretary for an opinion 
as to the relationship between the veteran's skin and 
prostate cancer and his in-service exposure to ionizing 
radiation.  The VA Chief Public Health and Environmental 
Hazards Officer provided this opinion in a memorandum 
prepared in July 2000.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions, the Board must now decide the merits 
of those claims.

A.  Back Disorder

The veteran seeks service connection for a back disorder.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may be presumed if it 
is shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and arthritis became manifest to a degree 
of 10 percent within one year from the date of discharge and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

In this case, as previously explained, the RO informed the 
veteran on multiple occasions to identify evidence in support 
of his claims.  In response, the veteran submitted medical 
records supporting his skin and prostate cancer claims, but 
he did not submit or identify any outstanding evidence in 
support of his back claim.  The post-service medical evidence 
that he submitted includes private outpatient treatment 
records and an opinion from a VA physician.  According to 
this evidence as well as a Nuclear Test Personnel Review 
form, the veteran has back problems.  A physician ordered the 
veteran to undergo magnetic resonance imaging of the lumbar 
spine in May 1999, and subsequently, the veteran reported a 
medical history of arthritis (location unidentified) to 
another physician.  This evidence does not definitively 
confirm that the veteran currently has a back disorder.  
However, for the sake of further discussion, the Board 
accepts this evidence as sufficient to establish the 
existence of a current back disability, including arthritis.

In a VA Form 9 received in October 2000, the veteran asserted 
that the medical evidence of record established that he had 
had back problems for years, which were due to problems he 
had in service.  The evidence that has been associated with 
the claims file does not support this assertion.  The 
veteran's service medical records indicate that, during his 
two periods of active service, the veteran never expressed 
back complaints.  Moreover, during enlistment and discharge 
examinations, examiners consistently noted the veteran's 
spine as normal.  Following discharge, no examiner mentioned 
the veteran's back until 1999.

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is simply no evidence other than the veteran's 
assertions establishing that he currently has a back 
disorder, including arthritis, that is related to his period 
of active service.  Unfortunately, these assertions, alone, 
may not be considered competent evidence of a nexus.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  In addition, absent any complaints or finding 
referable to his back in service, there is no need for a 
current VA examination of his back to evaluate his back 
claim. 

In light of the foregoing, the Board finds that the veteran's 
back disorder is not related to his period of active.  The 
Board also finds that no evidence has been submitted showing 
that arthritis of the spine manifested to a compensable 
degree within one year of the veteran's separation from 
service.  Based on these findings, the Board concludes that a 
back disorder, including arthritis, was not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred. 


B.  Skin and Prostate Cancer

The veteran also seeks service connection for skin and 
prostate cancer secondary to exposure to ionizing radiation.  
In a claim based on radiation exposure, service connection 
may be presumed under 38 U.S.C.A. § 1112(c)(1) (West 1991 & 
Supp. 2002), if a veteran suffers from one of 15 cancers that 
has been positively associated with radiation exposure, 
provided the cancer manifests in a radiation-exposed veteran.  
The term "radiation-exposed veteran" means, in part, a 
veteran who participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i) (2001).  The term "radiation-risk 
activity" means, in part, onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  
38 C.F.R. § 3.309(d)(3)(ii)(A) (2001).  The term "onsite 
participation" means, in part, during the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  38 C.F.R. 
§ 3.309(d)(3)(iv)(A) (2001).  For tests conducted by the 
United States, the term "operational period" means, for 
Operation Crossroads, the period July 1, 1946 to August 31, 
1946.  38 C.F.R. § 3.309(d)(3)(v)(B) (2001).   

In this case, the veteran had active service from November 
1945 to October 1947.  His service medical and personnel 
records, December 1998 and March 2000 letters from the 
Defense Threat Reduction Agency, and a History of the USS 
Tombigbee reflect that this service included duty on the USS 
Tombigbee in support of Operation Crossroads beginning in 
July 1946.  Pursuant to 38 C.F.R. § 3.309(d)(3), the Board 
thus finds that the veteran was exposed to ionizing radiation 
as a result of his participation in Operations Crossroads, 
which involved the atmospheric detonation of a nuclear 
device, during the period extending from July 1, 1946 to 
August 31, 1946.  

Although the veteran participated in a "radiation risk 
activity," he is not claiming that he has one of the 15 
types of cancers listed in 38 U.S.C.A. § 1112(c)(2) (West 
1991 & Supp. 2002).  Accordingly, service connection may not 
be presumed under this criteria.  Despite this fact, the 
veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  The question therefore becomes 
whether the record contains sufficient evidence to establish 
that the veteran has skin and/or prostate cancer that is 
directly related to his in-service exposure to radiation.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period, and it is contended that the disease 
results from exposure to ionizing radiation in service, an 
assessment will be made as the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2001).  
The term "radiogenic disease" means a disease that may be 
induced by ionizing radiation and includes skin and prostate 
cancer.  38 C.F.R. § 3.311(b)(2)(vii), (xxiii) (2001).  

When the veteran was evaluated during service in June 1947, 
an examiner noted that the veteran had participated in 
Operation Crossroads and was within normal limits.  Since 
then, the veteran has submitted private medical records 
confirming that a physician diagnosed basal cell carcinoma of 
the right cheek and left scalp in 1989 and 1994, 
respectively, and prostate cancer in 2000.  Based on this 
information, by letter dated December 1999, the RO contacted 
the Defense Threat Reduction Agency for a dose assessment.  
The RO attached a previously prepared Nuclear Test Personnel 
dose information summary.  This summary showed that the 
veteran was externally exposed to the following doses of 
ionizing radiation during his service: 0.333 rem gamma during 
Operation Crossroads; and 0.016 rem gamma post Operation 
Crossroads (a total of 0.4 rem rounded with an upper bound of 
0.9 rem gamma).  

In March 2000, the Defense Threat Reduction Agency responded 
that dosimetry data revealed no record of radiation exposure 
for the veteran, but that a scientific dose reconstruction 
confirmed that the veteran had a probable dose of 0.349 rem 
gamma (a total of 0.4 rem rounded with an upper bound of 0.9 
rem gamma), and a skin dose to the face and head of 0.9 rem.  
The Defense Threat Reduction Agency also responded that, due 
to the distance of the veteran's unit from ground zero, the 
veteran had virtually no potential for exposure to neutron 
radiation.  In support of this opinion, the Defense Threat 
Reduction Agency enclosed the Executive Summary from the 
National Academy of Sciences, which addressed the accuracy of 
the information provided.  In a subsequent written opinion 
dated June 2000, the Defense Threat Reduction Agency 
indicated that it was amending the information it previously 
submitted.  It explained that a reconstruction report titled, 
"Low Level Internal Dose Screen - Oceanic Tests," addressed 
the internal exposure of the veteran's unit based on its 
activities, and that applying the report's methodology to all 
organs, including the prostate, indicated that the veteran's 
50-year, committed dose equivalent was 0.0 rem.

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of the occupation of Hiroshima 
or Nagasaki, Japan from September 1945 until July 1946, or 
another radiation-risk activity as claimed; (2) the veteran 
subsequently developed a radiogenic disease; and (3) that 
disease first became manifest within the period specified in 
paragraph (b)(5) of this section (in this case, 5 years or 
more after exposure), the claim will be referred to the Under 
Secretary for Benefits for an opinion as to whether it is at 
least as likely as not that a relationship exists between the 
disease and the radiation exposure.  If any of the foregoing 
three requirements has not been met, it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation.  38 C.F.R. § 3.311(b)(1), (b)(5)(iv), (c) 
(2001).  

Given that the veteran developed skin and prostate cancer 
more than five years after his exposure to ionizing 
radiation, in June 2000, the Director of Compensation and 
Pension Service referred the veteran's claims folder to the 
Under Secretary for Health for an opinion as to the 
relationship between the cancer and the exposure.  He 
attached a memorandum outlining all of the previously noted 
information.  

In July 2000, based on the information provided, the Chief 
Public Health and Environmental Hazards Officer responded 
that it was unlikely that the veteran's basal cell skin 
cancers and prostate cancer could be attributed to in-service 
exposure to ionizing radiation.  Citing scientific documents, 
she explained that: (1) the Committee on Interagency 
Radiation Research and Policy Coordination, Science Panel 
Report Number 6 (1988), did not provide screening doses for 
skin cancer or prostate cancer; (2) skin cancer had usually 
been attributed to ionizing radiation at high doses, e.g., 
several hundred rads; (3) excess numbers of basal cell 
cancers had also been reported in skin that received 
estimated doses of 9 to 12 rads in margins of irradiated 
areas; (4) an increased risk of basal cell, but not squamous 
cell, skin cancers had been seen in atomic bomb survivors; 
and (5) the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established.  This opinion complies with the requirements of 
38 C.F.R. 
§ 3.311(c).  

Again, there is simply no evidence other than the veteran's 
assertions establishing that his skin cancer and prostate 
cancer are related to his period of active service, 
specifically, his exposure to ionizing radiation.  A VA 
physician ruled out such a relationship, and when the veteran 
queried his private physician, James W. Wilkins, Jr., M.D., 
regarding the matter, Dr. Wilkins responded by letter dated 
September 1999 that he did not have the expertise to say 
whether or not the radiation exposure played a role in the 
veteran's skin cancer.  Inasmuch as the veteran has not 
submitted competent medical evidence of nexus between his 
skin cancer and/or prostate cancer and his in-service 
exposure to ionizing radiation, the Board finds that the 
veteran's skin cancer and prostate cancer are not related to 
service.  Based on this finding as well as the fact that the 
veteran is not claiming service connection for any of the 15 
types of cancers listed in 38 U.S.C.A. § 1112(c)(2), the 
Board concludes that skin cancer and prostate cancer were not 
incurred in or aggravated by active service and may not be 
presumed to have been so incurred. 

C.  Conclusion

The preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for a back 
disorder, including arthritis, and skin and prostate cancer 
secondary to exposure to ionizing radiation.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of these 
claims and these claims must be denied. 


ORDER

Service connection for a back disorder, including arthritis, 
is denied.

Service connection for skin cancer secondary to exposure to 
ionizing radiation is denied.

Service connection for prostate cancer secondary to exposure 
to ionizing radiation is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

